1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   DONNELL R.,                                   Case No.: 21cv1189-MDD
11                                   Plaintiff,
                                                   ORDER GRANTING PLAINTIFF’S
12   v.                                            MOTION TO PROCEED IN
                                                   FORMA PAUPERIS
13   ANDREW SAUL, Commissioner of
     Social Security,
14                                                 [ECF No. 2]
                                  Defendant.
15
16         On June 29, 2021, Donnell R. (“Plaintiff”) filed this social security
17   appeal pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. §
18   405(g), challenging the denial of Plaintiff’s application for Supplemental
19   Security Income benefits. (ECF No. 1). Plaintiff simultaneously filed a
20   motion to proceed in forma pauperis (“IFP”). (ECF No. 2). For the reasons
21   set forth herein, the Court GRANTS Plaintiff’s motion to proceed IFP.
22         All parties instituting any civil action, suit, or proceeding in a district
23   court of the United States, except an application for writ of habeas corpus,
24   must pay a filing fee of $400.1 See U.S.C. § 1914(a). An action may proceed
25
26   1In addition to the $350.00 statutory fee, civil litigants must pay an additional
     administrative fee of $50.00. See 28 U.S.C. § 1914(b) (Judicial Conference Schedule of
27   Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50.00

                                                  1
                                                                                    21cv1189-MDD
1    despite plaintiff’s failure to prepay the entire fee only if he is granted leave to
2    proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
3    1176, 1177 (9th Cir. 1999). “To proceed [IFP] is a privilege not a right.”
4    Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). A party need not be
5    completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
6    Co., 335 U.S. 331, 339-40 (1948).
7          Plaintiff declares that he receives “[r]oughly” $900.00 per month from
8    unemployment payments and public assistance. (ECF No. 2 at 2).
9    Specifically, Plaintiff receives $234.00 per month in food stamps and $167.00
10   per week from unemployment. (Id.). Plaintiff further declares that he has
11   $15 to $20 in cash and owns a 2002 Volkswagen convertible valued between
12   $1,500.00 to $3,500.00. (Id. at 2-3). Plaintiff explains that his monthly
13   expenses are around $700.00 to $900.00 per month. (Id. at 5). Plaintiff’s
14   affidavit sufficiently shows he is unable to pay the fees or post securities
15   required to maintain this action. Accordingly, the Court GRANTS Plaintiff’s
16   motion to proceed IFP. Additionally, the Court has reviewed Plaintiff’s
17   complaint and concludes it is not subject to sua sponte dismissal under 28
18   U.S.C. § 1915(e)(2)(B).
19         IT IS SO ORDERED.
20   Dated: June 30, 2021

21
22
23
24
25
26
27   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                 2
                                                                                  21cv1189-MDD
